IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                          Assigned on Briefs November 9, 1998

                              E. L. REID v. W. G. LUTCHE

                    Appeal from the Chancery Court for Davidson County
                      No. 97-121-III   Ellen Hobbs Lyle, Chancellor



                   No. M1997-00229-COA-R3-CV - Filed January 24, 2001


This appeal involves a prisoner’s challenges to the Department of Correction’s inmate grievance
procedures and to an unfavorable disciplinary decision. After the Department denied his requests
for a declaratory order, the prisoner filed suit in the Chancery Court for Davidson County seeking
declaratory relief and judicial review of the disciplinary proceeding. The trial court dismissed the
prisoner’s suit because it failed to state a claim upon which relief could be granted. We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM C. KOCH, JR., J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.,
and PATRICIA J. COTTRELL, J., joined.

Eldred L. Reid, Nashville, Tennessee, Pro Se.

John R. Miles, Nashville, Tennessee, for the appellee, W.G. Lutche.

                                            OPINION

       In June 1991, Eldred Reid raped a woman he had just met. A Rutherford County jury
convicted him of rape in March 1992, and he was sentenced to serve nine years in the custody of the
Department of Correction. The Court of Criminal Appeals later reversed the conviction. State v.
Reid, 882 S.W.2d 423, 430 (Tenn. Crim. App. 1994). Mr. Reid stood trial a second time, and a jury
again convicted him of rape. He again received a nine-year sentence. The Court of Criminal
Appeals affirmed this conviction and sentence. State v. Reid, No. 01C01-9511-CC-00390, 1997 WL
311916, at *7 (Tenn. Crim. App. June 6, 1997), perm. app, denied, (Tenn. Feb. 23, 1998 & Oct. 11,
1999). Mr. Reid was incarcerated for a time at the Northwest Correctional Center and is currently
confined at the Deberry Special Needs Facility in Nashville.

      The incident that gave rise to this litigation apparently occurred in September 1996 while Mr.
Reid was confined at the Northwest Correctional Center. According to Mr. Reid, he was unable to
eat breakfast in the prison dining hall because a back injury hindered his mobility in the morning.
After the prison authorities declined to bring him breakfast in his cell, Mr. Reid began to start off
his day by making himself some chicken noodle soup. One day when spaghetti was the fare in the
dining hall, Mr. Reid claims he requested and received a plastic sandwich bag filled with the
shredded cheese that was being served with the spaghetti. Mr. Reid asserts that he intended to take
the shredded cheese back to his cell to eat along with his morning cup of chicken noodle soup.

         On September 15, 1996, a correctional officer found approximately “a half pound bag of
shredded cheese” in Mr. Reid’s possession. After confirming that the cheese came from the prison
dining hall, the officer charged Mr. Reid with larceny. The prison disciplinary board held a hearing
on the charge on September 18, 1996, and Mr. Reid received what he characterizes as an “illegal,
unconstitutionally obtained conviction.” The record contains no information regarding the
punishment Mr. Reid received.1 What happened next is unclear. The record does not show whether
Mr. Reid appealed the disciplinary board’s decision to the warden and the Commissioner of
Correction as contemplated in Tenn. Comp. R. & Regs. r. 0420-3-1-.10(1)(f) (1999).2 Mr. Reid
asserts that “the completion of the appeal process was not completed to maintain the time frame for
writ of certiorari from the Commissioner,” and the disciplinary board’s records were “taken” by
prison officials to prevent further review of the disciplinary board’s action.

        On January 10, 1997, Mr. Reid filed a pro se action3 in the Chancery Court for Davidson
County against W. G. Lutche, a legal assistant employed in the Nashville office of the Department
of Correction. He sought a declaratory judgment that the prison’s internal grievance procedure was
ineffective, and he also sought judicial review of the disciplinary board’s action by either declaratory
judgment or writ of certiorari. The Attorney General and Reporter responded with a motion to
dismiss asserting lack of subject matter jurisdiction and failure to state a claim upon which relief
could be granted.4 Mr. Reid responded with a flurry of papers vigorously opposing the dismissal of
his complaint.



          1
           A copy o f the disciplin ary boa rd’s decisio n in not in the record. M r. Reid alleg es, withou t evidentiar y suppo rt,
that the decision adversely affected his accumulation of good and honor time.

          2
          Mr. Reid m ay have attempte d to griev e the discip linary board’s decision through the prison’s internal
grievance process. We are unable to rule con clusively on this poin t because Mr. Reid failed to file the affidavit required
by Tenn. Code Ann. § 41-21-806(a) (1997) stating that he filed a grievance and providing a copy o f the grievance
committee’s final decision.

          3
          Mr. Reid has becom e a prolific litiga tor during his incarce ration. He has filed no fewer tha t fifteen sepa rate
lawsuits in state and federal court taking correction officials to task for a variety of things, including the delivery of
medical care, the loss o f personal prop erty, and other disciplina ry board action s.

          4
          Surprisingly, the Attorn ey Gen eral did not take issue with Mr. Reid’s decision to name Mr. Lutche as the sole
defend ant. There is substantial question about whether Mr. Lutche is a proper party, especially in light of the fact that
he has no formal decision-making role in either the grievance or disciplinary process. One would have thought that the
proper defendants would h ave been either the warden of the Northw est Correctional Center or the Commissioner.

                                                                -2-
        On September 4, 1997, after wading through Mr. Reid’s papers, the trial court filed a
memorandum and order dismissing Mr. Reid’s complaint. The trial court found that “[s]uch a
generalized, broad brush challenge fails to state a claim upon which relief can be granted. Put
simply, there is no specific dispute or controversy under the common law writ of certiorari or
declaratory judgment provisions of the statute for this Court to render a decision on this case.” The
court characterized Mr. Reid’s challenge to the disciplinary board’s action as “nothing more than a
disagreement with the intrinsic correctness of the decision” which was beyond the limited scope of
review under a common-law writ of certiorari. Mr. Reid has appealed.

                                                  I.
                                      STANDARD OF REVIEW

        Mr. Reid is untrained in the law and is representing himself in this proceeding. The papers
he filed in the trial court and in this court are quite difficult to understand. Like other legal
documents he has prepared, these papers are “largely incoherent.” Reid v. Lutche, No. 01A01-9803-
CH-00168, 1999 WL 166543, at *1 (Tenn. Ct. App. Mar. 29, 1999) (No Tenn. R. App. P. 11
application filed). Nonetheless, mindful of Mr. Reid’s practical limitations, we will indulge his work
with as much latitude as is practicable, stopping short of crossing the line between fairness to a pro
se prisoner and unfairness to the State of Tennessee. While we will apply a less stringent standard
to his pleadings, Fox v. Tennessee Bd. of Paroles, No. 01A01-9506-CH-00263, 1995 WL 681135,
at *3 (Tenn. Ct. App. Nov. 17, 1995) (No Tenn. R. App. P. 11 application filed), we will not excuse
him from compliance with the same procedural and substantive rules that represented parties are
required to observe. Kaylor v. Bradley, 912 S.W.2d 728, 733 n.4 (Tenn. Ct. App. 1995).

        The standards for reviewing the dismissal of a complaint pursuant to Tenn. R. Civ. P.
12.02(6) are well-settled. The sole purpose of a Tenn. R. Civ. P. 12.02(6) motion is to test the legal
sufficiency of the allegations in the complaint. Sanders v. Vinson, 558 S.W.2d 838, 840 (Tenn.
1977); Kaylor v. Bradley, 912 S.W.2d at 731. The focus of the inquiry is on the complaint itself,
Cook v. Spinnaker’s of Rivergate, Inc., 878 S.W.2d 934, 938 (Tenn. 1994). The courts must
construe the allegations in the complaint liberally and must take them as true. Waller v. Cox, 16
S.W.3d 770, 773 (Tenn. Ct. App. 1999). No matter how poorly drafted, a complaint should not be
dismissed if it states a cause of action that would entitle the plaintiff to relief. Dobbs v. Guenther,
846 S.W.2d 270, 273 (Tenn. Ct. App. 1992).

        Even when we construe a complaint in its most favorable light, Wilson v. Tennessee Dep’t
of Correction, No. 01A01-9806-CH-00302, 1999 WL 652016, at *1 (Tenn. Ct. App. Aug. 27, 1999)
(No Tenn. R. App. P. 11 application filed); Mack v. Jones, No. 03A01-9806-CV-00215, 1999 WL
172645, at *1 (Tenn. Ct. App. Mar. 24, 1999) (No Tenn. R. App. P. 11 application filed), the
complaint must still allege enough facts that give rise to a claim for relief. Jasper Engine &
Transmission Exch. v. Mills, 911 S.W.2d 719, 720 (Tenn. Ct. App. 1995). The adequacy of a
complaint’s allegations is a question of law that will be reviewed on appeal without a presumption
of correctness. Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997).


                                                 -3-
                                                  II.
                   THE CHALLENGE TO THE INMATE GRIEVANCE PROCEDURE

        Mr. Reid’s first challenge appears to be directed toward the Northwest Correctional Center’s
inmate grievance procedure. His complaints do not appear to be grounded in any identifiable set of
circumstances involving a particular grievance that Mr. Reid attempted to pursue. As best we can
tell, Mr. Reid is now seeking a declaratory judgment exempting himself and the rest of the prisoners
“from having to use the grievance process for it is ineffective, does not work at all.”

                                                  A.

         Declaratory judgment proceedings are intended to settle disputes and to afford relief from
uncertainty and insecurity with respect to rights, status, or other legal relations arising under deeds,
wills, written contracts, municipal ordinances, and statutes. Tenn. Code Ann. §§ 29-14-103, -113
(2000). They are also available to resolve questions involving the validity or applicability of the
rules or orders of state administrative agencies. Tenn. Code Ann. § 4-5-225(a) (1998). These
proceedings enable parties whose rights are at stake to invoke the aid of the courts to remove
uncertainty from their legal relations and, thus, to clarify and stabilize these rights before
irretrievable, or at least prejudicial, acts are taken. Delaney v. Carter Oil Co., 174 F.2d 314, 317
(10th Cir. 1949).

       The existence of a justiciable issue is a prerequisite for a declaratory judgment. Campbell
v. Sundquist, 926 S.W.2d 250, 257 (Tenn. Ct. App. 1996); Parks v. Alexander, 608 S.W.2d 881, 891-
92 (Tenn. Ct. App. 1980). For the purpose of a declaratory judgment, a justiciable issue is a real
controversy between persons with real and adverse interests. Memphis Publ’g Co. v. City of
Memphis, 513 S.W.2d 511, 512 (Tenn. 1974); Cummings v. Beeler, 189 Tenn. 151, 156, 223 S.W.2d
913, 915 (1949). It involves present rights that have accrued under presently existing facts. Oldham
v. American Civil Liberties Union Found. of Tenn., Inc., 910 S.W.2d 431, 434 (Tenn. Ct. App.
1995); Third Nat’l Bank v. Carver, 31 Tenn. App. 520, 527, 218 S.W.2d 66, 69 (1948).

       Granting a declaratory judgment is a discretionary matter. East Sevier Util. Dist. v.
Wachovia Bank & Trust Co., 570 S.W.2d 850, 852 (Tenn. 1978); Wunderlich v. Fortas, 776 S.W.2d
953, 956 (Tenn. Ct. App. 1989). Thus, appellate courts will not disturb a trial court’s denial of a
declaratory judgment unless the trial court acted arbitrarily. State ex rel. Earhart v. City of Bristol,
970 S.W.2d 948, 954 (Tenn. 1998).

                                                  B.

        Mr. Reid’s complaint fails to articulate a viable declaratory judgment claim for two reasons.
First, he has not alleged how any of his presently existing rights have been affected by the operation
of the inmate grievance procedure. These grievance procedures are not constitutionally required.
Miller v. Jones, 791 F. Supp. 240, 241 (E.D. Mo. 1992); Spencer v. Moore, 638 F. Supp. 315, 316
(E.D. Mo. 1986). Thus, the existence of a grievance process creates no substantive rights for any

                                                  -4-
particular prisoner. It gives rise to no protected liberty interest.5 Mann v. Adams, 855 F.2d 639, 640
(9th Cir. 1988); Pryor-el v. Kelly, 892 F. Supp. 261, 275 (D.D.C. 1995). Because prisoners have no
constitutional stake in grievance procedures, Harksen v. Garratt, 29 F. Supp. 2d 272, 280 (E.D. Va.
1998), violations of grievance procedures do not affect a prisoner’s constitutional rights. Spencer
v. Moore, 638 F. Supp. at 316. For that reason, Mr. Reid’s complaint cannot state a claim that his
rights are being impaired or threatened by the prison’s administration of the inmate grievance
procedure.

        Second, Mr. Reid has not demonstrated how he has been harmed by a statute, rule, or order.
By their own terms, both Tenn. Code Ann. §§ 29-14-103 & 4-5-225 require persons seeking a
declaratory judgment to allege that a private interest or personal right has been affected by the
enforcement of a state statute, a rule or regulation promulgated by an administrative agency, or order
issued by an administrative agency under the Uniform Administrative Procedures Act. No matter
how charitably we read Mr. Reid’s complaint, nowhere does he identify and then challenge or seek
an interpretation of any specific state statute or Department of Correction rule or order. The closest
he comes is the following broadside allegation: “[g]rievance is in violation of Public Chapter No.
913, known as Tenn. Code Ann. §§ 41-21-801, 41-21-817, 41-21-818.” That passage, which is the
apogee of that portion of Mr. Reid’s declaratory judgment complaint, does not embody any claim
on which the court can declare a party’s rights.6

                                            III.
                  THE CHALLENGE TO THE PRISON DISCIPLINARY BOARD’S ACTION

        Mr. Reid also seeks judicial review of the disciplinary proceedings involving the theft of the
shredded cheese. He asserts that he is entitled to judicial review through either a Tenn. Code Ann.
§ 4-5-225 proceeding for declaratory judgment, a statutory writ of certiorari, or a common-law writ
of certiorari. Mr. Reid is not entitled to review under Tenn. Code Ann. § 4-5-225 or a statutory writ
of certiorari. The only vehicle for obtaining judicial review of the results of a prison disciplinary
proceeding is through a common-law writ of certiorari. Rhoden v. State Dep’t of Correction, 984


         5
          A prisoner has a liberty interest only in freedom from restraint imposing atypical and significant hardship on
the inmate compared to the ordinary incidents of prison life. Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293,
2300 (1 995); Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995).

         6
           The Attorney General, relying heavily on Mandela v. Camp bell, 978 S.W .2d 531 (Tenn. 1 998), also insists
that Mr. Reid has failed to state a claim upon which relief can be granted because the inmate disciplinary procedures
are not rules withing the purview of the rule-making requirem ents of the U niform Adm inistrative Pro cedures Act. Wh ile
the Tennessee Supreme Court has held that the General Assembly did not envision that the Departm ent’s disciplinary
policies and pro cedures should b e prom ulgated a s rules, Mand ela v. Cam pbell, 978 S.W.2d at 535, it is not at all clear
that the same conclusion applies with regard to inmate grievance procedures. When the General Assembly directed the
Department to establish an inmate grievance system in 1996, it instructed the Commissioner to promulgate the rules and
regulations needed to effectua te the system in accord ance w ith the Uniform Administrative Procedures Act. Tenn. Code
Ann. § 41-21-818 (1997). Because of the shortcomings in Mr. Reid’s co mplain t that we ha ve alread y discusse d, this
appeal d oes not p rovide a p roper oc casion to a ddress this q uestion.

                                                            -5-
S.W.2d 955, 956 (Tenn. Ct. App. 1998); Bishop v. Conley, 894 S.W.2d 294, 296 (Tenn. Crim. App.
1994).

        Petitions for a common-law writ of certiorari must be filed within sixty days after the entry
of the order or judgment at issue. Tenn. Code Ann. § 27-9-102 (2000). This statutory time limit is
mandatory and jurisdictional. Thandiwe v. Traughber, 909 S.W.2d 802, 804 (Tenn. Ct. App. 1994).
Thus, if a petition for common-law writ of certiorari is not timely filed, the courts have no
jurisdiction to review the contested decision. Turner v. Tennessee Bd. of Paroles, 993 S.W.2d 78,
80 (Tenn. Ct. App. 1999); Wheeler v. City of Memphis, 685 S.W.2d 4, 6 (Tenn. Ct. App. 1984);
Fairhaven Corp. v. Tennessee Health Facilities Comm’n, 566 S.W.2d 885, 887 (Tenn. Ct. App.
1976).

        Mr. Reid’s papers do not clearly set out when the inmate disciplinary board at the Northwest
Correctional Center imposed the punishment on him for stealing the shredded cheese. Our
independent review of the record reveals that this disciplinary decision was made on or about
September 18, 1996. Mr. Reid filed his petition for common-law writ of certiorari on January 10,
1997 – more than sixty days after the date of the disciplinary board’s decision. Accordingly, his
petition was not timely and did not state a claim upon which relief can be granted.

                                                IV.

        We affirm the September 4, 1997 memorandum and order dismissing Mr. Reid’s complaint
and remand the case to the trial court for whatever further proceedings may be required. We tax the
costs of this appeal to Eldred L. Reid for which execution, if necessary, may issue.



                                              ____________________________
                                              WILLIAM C. KOCH, JR., JUDGE




                                                -6-